     Case 3:19-cr-00155 Document 31 Filed 09/29/20 Page 1 of 3 PageID #: 117



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON


UNITED STATES OF AMERICA


v.                                         CRIMINAL NO. 3:19-cr-00155


MAURICE LAVELLE MILLER JR.


               UNITED STATES RESPONSE TO MOTION IN LIMINE

       Now comes the United States of America, by Ryan A. Keefe,

Assistant United States Attorney for the Southern District of West

Virginia, and submits this response to Defendant’s Motion in Limine

to Exclude Other Bad Acts Evidence at Trial. The United States

would not seek to introduce portions of an interview relating to

an allegation of domestic violence against the Defendant.               As the

charges in the Indictment entail two controlled buys of heroin

from February 20, 2019, and February 25, 2019, the United States

agrees that the marijuana, unknown powders, and the handgun seized

from the February 27, 2019, search warrant should not be used by

the United States in its case-in-chief.
Case 3:19-cr-00155 Document 31 Filed 09/29/20 Page 2 of 3 PageID #: 118



                                Respectfully submitted,

                                MICHAEL B. STUART
                                United States Attorney

                                s/Ryan A. Keefe
                                RYAN A. KEEFE
                                Assistant United States Attorney
                                ND State Bar No. 08001
                                845 Fifth Avenue, Rm 209
                                Huntington, WV 25701
                                Telephone: 304-529-5799
                                Fax: 304-529-5545
                                Email: ryan.keefe@usdoj.gov
   Case 3:19-cr-00155 Document 31 Filed 09/29/20 Page 3 of 3 PageID #: 119



                         CERTIFICATE OF SERVICE

     It is hereby certified that service of the foregoing “United

States Response to Motion in Limine” has been electronically filed

and service has been made on opposing counsel by virtue of such

electronic filing on this date 29th day of September, 2020, to:

                       David R. Bungard
                       Assistant Federal Public Defender
                       300 Virginia Street, E
                       Room 3400
                       Charleston, WV 25301



                                   s/Ryan A. Keefe
                                   RYAN A. KEEFE
                                   Assistant United States Attorney
                                   ND State Bar No. 08001
                                   845 Fifth Avenue, Rm 209
                                   Huntington, WV 25701
                                   Telephone: 304-529-5799
                                   Fax: 304-529-5545
                                   Email: ryan.keefe@usdoj.gov
